Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into by
and between James H. Quackenbush (“Employee”) and Vascular Solutions, Inc.
(“Employer”).

 

WHEREAS, Employee’s services for the Employer will terminate on the close of
business on February 5, 2010; and

 

WHEREAS, Employee and Employer desire to fully and finally settle all issues,
differences and actual and potential claims between them, including, but in no
way limited to, any claims that might arise out of Employee’s employment with
Employer and the termination thereof;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Employer and Employee agree as follows:

 

1.

Employee represents, understands and agrees that his employment with Employer
will terminate on February 5, 2010. Employee will not be required to report to
the Employer’s premises after January 5, 2010. Employee agrees to assist in the
transition of his work and responsibilities to representatives of Vascular
Solutions and to be generally available by telephone and email for responding to
questions and providing information on an as-needed and as-available basis
through February 5, 2010 (the “Employment Termination Date”).

 

Employee hereby resigns as an officer of the company effective January 5, 2010.

 

2.

In consideration of the Employee’s services and agreements hereunder, Employer
agrees to provide to Employee the following payments and benefits:

 

 

(a)

Through Employment Termination Date, the Employer will continue Employee’s
current salary and benefits.

 

 

(b)

Employee’s final paycheck will include payment for all accrued and unused
vacation time through the Employment Termination Date.

 

 

(c)

Employee’s 2009 year-end bonus will be paid in full on February 5, 2010.

 

 

(d)

Within five working days after the completion and submission of a properly
completed expense report (which shall be submitted by Employee prior to February
5, 2010), the Employer will reimburse the Employee for all outstanding
legitimate business expenses.

 

 

Initials:  

______

______

 


--------------------------------------------------------------------------------


 

(e)

Employee’s Restricted Stock will continue to vest according to the following
schedule:

 

Grant Number

Date

Number of Shares Vesting

R00003

January 25, 2010

2,500

R00085

January 26, 2010

2,500

R00182

February 1, 2010

5,000

 

 

(f)

Employee will receive benefits under the Employer’s health insurance plans
through February 28, 2010 at Employer’s expense less Employee’s regular
bi-weekly contribution. Thereafter, Employee will continue to be eligible under
COBRA for continuation coverage at his expense.

 

 

(g)

Employee’s participation as an employee under the Employer’s stock option plan,
stock purchase plan and all bonus plans shall terminate as of the Employment
Termination Date.

 

 

(h)

The payments and benefits called for in this paragraph 2 shall be in lieu of,
and discharge, any obligations of Employer to Employee for compensation or any
other expectations of remuneration or benefit on the part of the Employee,
including any accrued vacation time, compensation time or any other benefit owed
to Employee.

 

3.

An essential inducement to Employer to enter into this Agreement, and as
consideration for the foregoing promises of Employer, Employee agrees as
follows:

 

(a)  Employee acknowledges that during his employment with Employer he has been
exposed to, or acquired, Confidential Employer Information as defined hereafter
in this subparagraph. Employee understands and agrees that such confidential
Employer Information has been disclosed to him in confidence and for the sole
benefit of the Employer. Employee agrees that commencing on the date of this
Agreement he (i) will diligently protect the confidentiality of all confidential
Employer Information; (ii) will not disclose or communicate any confidential
Employer Information to any third party without written consent of Employer; and
(iii) will not make use of Confidential Employer Information on his own behalf
of any third party. In view of the nature of Employee’s employment and the
nature of the Confidential Employer Information which employee received during
such employment, Employee agrees that any unauthorized disclosure or use of such
information to or on behalf of third parties would cause irreparable harm to the
confidential status of such information and to Employer, and that, therefore,
the Employer shall be entitled to an injunction prohibiting Employee from any
such disclosure, use, or threatened undertakings set forth in this subparagraph
shall survive the expiration or termination of other arrangements or duties in
this Agreement. As used in this subparagraph, “Confidential Employer
Information” means: confidential information obtained under confidential
conditions in connection with Employee’s employment with Employer; and (ii)
other business, financial, customer or sales information, the use or disclosure
of which might reasonably be understood to be contrary to the interest of the
Employer.

 

2

 

Initials:  

______

______

 


--------------------------------------------------------------------------------


(b)  Employee, for himself, his heirs, successors, and assigns does hereby
release and forever discharge employer and its current and former officers,
directors, agents, employees, successors and assigns from any and all claims,
demands, actions, liability, damages or rights of any kind, whether known or
unknown, arising out of or resulting from any matter, fact or thing occurring
prior to the date of this Agreement including, without limitation, Employee’s
employment with Employer and the cessation of his employment with Employer, and
including any claims of wrongful discharge, defamation, all forms of unlawful
discrimination (including, but not limited to, any claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Equal Pay
Act, or the Minnesota Human Rights Act), breach of contract, breach of public
policy, promissory estoppel, negligent and intentional infliction of emotional
distress, harassment, or violation of any federal, state or local law, statute,
regulation, or ordinance.

 

(c)  Employee agrees that he has returned to Employer all Employer property in
his possession or under his control or will do so promptly after the execution
of this Agreement.

 

(d)  Employee agrees to comply with all post-termination provisions of his
Employment Agreement dated April 13, 2004, and in particular the non-competition
provisions included therein.

 

4.

(a)  Employee understands and acknowledges that he has fifteen (15) days to
revoke his release of claims under the Minnesota Human Rights Act. Employee
understands and acknowledges that if he wishes to revoke that release of claims
after signing this Agreement, the revocation must be in writing and
hand-delivered or mailed to the Employer, within the fifteen-day period. If
mailed, the revocation must be: (i) postmarked within the fifteen-day period;
(ii) addressed to Mr. Howard Root, Vascular Solutions, Inc., 6464 Sycamore
Court, Minneapolis, MN 55369; and (iii) sent by certified mail, return receipt
requested.

 

(b)  Similarly, Employee understands and acknowledges that he has seven (7) days
to revoke his release of claims under the Age Discrimination in Employment Act.
Employee understands and acknowledges that if he wishes to revoke that release
of claims after signing this Agreement, the revocation must be in writing and
hand-delivered or mailed to the Employer, within the seven-day period. If
mailed, the revocation must be: (i) postmarked within the seven-day period; (ii)
addressed to Mr. Howard Root, Vascular Solutions, Inc., 6464 Sycamore Court,
Minneapolis, MN 55369; and (iii) sent by certified mail, return receipt
requested.

 

3

 

Initials:  

______

______

 


--------------------------------------------------------------------------------


(c)  Employee understands and acknowledges that this Agreement does not take
effect until these revocation periods have passed and Employee has not revoked
such releases. Employee further understands and acknowledges that if he provides
a timely notice of revocation, the Employer in its sole discretion may either
(i) declare this entire Agreement null and void, or (ii) void Employee’s release
of claims under the Minnesota Human Rights Act and/or the Age Discrimination in
Employment Act and enforce the remainder of this Agreement according to its
terms.

 

5.  Employee understands and acknowledges that he may take twenty-one (21)
calendar days to decide whether to sign this Agreement (“Consideration Period”).
Employee represents that if he signs this Agreement before the expiration of the
Consideration Period, it is because he has decided that he does not need any
additional time to decide whether to sign this Agreement. Employee further
agrees that any changes, material or otherwise, made to his Agreement do not
restart or affect in any manner the original Consideration Period. Employee is
hereby advised in writing to consult with an attorney of his own choosing before
signing the Agreement.

 

6.  The terms of this Agreement shall remain confidential between the parties
hereto, and shall not be disclosed (orally or in writing) to any third parties
unless required by law.

 

7.  This Agreement contains the entire agreement between the parties. Employee
hereby affirms that his rights to payments or benefits from Employer are
specified exclusively and completely in this Agreement, and that the Employment
Agreement between Employee and Employer is hereby terminated in accordance with
its provisions (subject to the continuation of any post-termination provisions
included therein). Any modification of, or addition to, this Agreement must be
in writing signed by Employee and by the Chief Executive Officer of Employer.

 

8.  To the extent any clause or provision of this Agreement shall be determined
to be invalid or unenforceable, such clause or provision shall be deleted and
the validity and enforceability of the remainder of this Agreement shall be
unaffected.

 

9.  This Agreement shall be governed by, and interpreted in accordance with, the
laws of the state of Minnesota.

 

10.  Employee hereby affirms and acknowledges that he has read the foregoing
Agreement and has had the opportunity to consult with legal counsel. Employee
further affirms that he understands the meaning of the terms of this Agreement
and their effect, and enters into this Agreement freely and voluntarily.

 

4

 

Initials:  

______

______

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has signed this agreement on the dates
indicated below.

 

 

/s/James H. Quackenbush

 

Date

12/30/2009

James H. Quackenbush, Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VASCULAR SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/Howard Root

 

Date

12/31/2009

Howard Root, Chief Executive Officer

 

 

 

 

 







5

 

Initials:  

______

______

 


--------------------------------------------------------------------------------